


AGREEMENT REGARDING DISPOSITION OF PROPERTY AND OTHER MATTERS
This AGREEMENT REGARDING DISPOSITION OF PROPERTY AND OTHER MATTERS (“Agreement”)
is entered into this 27th day of April, 2012 (the “Effective Date”), by and
among Lexington REALTY TRUST, a Maryland real estate investment trust (as
successor to The Lexington Master Limited Partnership) (“LMLP”), LMLP GP LLC, a
Delaware limited liability company (“LMLP GP”; LMLP and LMLP GP together are
referred to as the “LMLP Partners”), Inland American (Net Lease) Sub, LLC, a
Delaware limited liability company (“Inland”), and NET LEASE STRATEGIC ASSETS
FUND L.P., a Delaware limited partnership (the “Partnership” and collectively
with LMLP, LMLP GP and Inland, the “Parties”).
RECITALS
A.    LMLP, LMLP GP and Inland (collectively, the “Partners”) are the parties to
that certain Second Amended and Restated Limited Partnership Agreement of the
Partnership dated February 20, 2008 (as the same may be amended from time to
time, the “Partnership Agreement”). Capitalized terms that are not otherwise
defined in this Agreement shall have the same meanings herein as are ascribed to
such terms in the Partnership Agreement.
B.    The Parties desire to enter into this Agreement to set forth certain
agreements relating to the Preferred Equity Return and the other matters herein
addressed.
C.    In addition, the Partners desire to engage in discussions relating to
certain disagreements among the Partners regarding the interpretation of certain
provisions of the Partnership Agreement, and the Parties wish to mutually
acknowledge the nature of, and certain understandings with respect to, the
proposed discussions.
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
AGREEMENT
1.Recitals Incorporated. The Recitals set forth above are incorporated into this
Agreement and shall be deemed to be terms and provisions hereof, the same as if
fully set forth in this Section 1.
2.Preferred Equity Return. The definition of “Preferred Equity Return” in
Section 1.1 of the Partnership Agreement is hereby amended and restated in its
entirety, effective as of the date of the Partnership Agreement, as follows:
“Preferred Equity Return” shall mean a cumulative distribution on the
outstanding Preferred Equity paid quarterly in accordance with Section 7.1
hereof at a rate of 6.5% per annum; provided, that if the Partnership fails to
(i) make a distribution to LMLP in an amount equal to the Preferred Equity
Return on a Distribution Date, such amount shall accrue, and LMLP shall be
entitled to additional distributions on such accrued amount, at the rate of 6.5%
per annum compounded quarterly, or (ii) pay any Preferred Equity

1

--------------------------------------------------------------------------------




Redemption Amount when such Preferred Equity Redemption Amount is required to be
paid hereunder to the extent the Partnership has remaining Net Cash Flow to pay
such Preferred Equity Redemption Amount after making all distributions required
under Section 7.1(c)(ii)(A)-(C), such unpaid Preferred Equity Redemption Amount
shall accrue, and LMLP shall be entitled to additional distributions on such
accrued amount, at the rate of 10.5% per annum compounded quarterly.


For the avoidance of doubt, the Partners acknowledge that, as a result of the
foregoing amendment, the encumbrance of Qualified Assets upon the entry by the
Partnership into that certain loan to the Partnership evidenced by a promissory
note dated as of July 26, 2011 in the original principal amount of $35,000,000
in favor of TD Bank, N.A. (the “TD Loan”) and the disposition of the proceeds of
such TD Loan did not trigger any increase in the Preferred Equity Return. The
Partners are considering amending the TD Loan to increase the principal amount
thereof by approximately $22,153,000 and to add as collateral for the TD Loan a
Qualified Asset located at 3600 Army Post Road, Des Moines, Iowa (the “Des
Moines Property”). The additional proceeds of the TD Loan shall be used to repay
the first mortgage loan encumbering the Des Moines Property. The Partners agree
that, as a result of the foregoing amendment, neither such amendment of the TD
Loan nor such use of proceeds shall trigger any increase in the Preferred Equity
Return.


Notwithstanding the foregoing, in the event that Inland (a) defaults under its
obligations pursuant to Section 3 below or (b) takes any action, or colludes
with any other party to take any action, that hinders or delays the Buy/Sell (as
defined below), and as a result thereof, the Buy/Sell does not occur on or prior
to the Buy/Sell Closing Date (as defined below), then this Section 2 shall be
null and void and of no force or effect.


3.Buy/Sell.
a.Waiver of Rights. Inland hereby waives any claim that it may have that the
ROFO Notice given by Inland to LMLP on February 21, 2012 has any force or
effect, and the LMLP Partners hereby waive any claim they may have that the
Buy/Sell Notice given by LMLP to Inland on February 21, 2012 has any force or
effect. No party shall be liable for or subject to any obligations under such
purported notices, and this Agreement represents a full and complete settlement
of any disputes among the Partners regarding such purported notices. Inland and
LMLP each hereby agree not to deliver a ROFO Notice or a Buy/Sell Notice
pursuant to Article XI of the Partnership Agreement so long as this Agreement is
in effect.
b.    Buy/Sell. Subject to the terms and conditions set forth herein, LMLP
hereby agrees:
(I)    to sell LMLP's Percentage Interest to Inland (the “LMLP Interest Sale”)
on October 1, 2012 (the “Buy/Sell Closing Date”) for a purchase price (the “LMLP
Interest Purchase Price”) equal to (1) $219,838,376, plus (2) the accrued and
unpaid interest and outstanding principal balance on the Buy/Sell Closing Date
on any Priority Loans made by LMLP, plus (3) if the Partnership fails to pay to
LMLP any Preferred Equity Return and/or LMLP Priority Return on a Distribution
Date, the return that would accrue on such unpaid Preferred Equity Return and/or
LMLP Priority Return under the Partnership Agreement until the earlier of (i)
the date that such

2

--------------------------------------------------------------------------------




unpaid Preferred Equity Return and/or LMLP Priority Return and the accrued
return thereon is paid and (ii) the Buy/Sell Closing Date, less (4) all
distributions received by LMLP from the Partnership during the period commencing
on the Effective Date and ending on the Buy/Sell Closing Date (the “Interim
Period”) pursuant to Section 7.1 of the Partnership Agreement other than any
interest or principal paid to LMLP during the Interim Period on account of any
Priority Loans made by LMLP; or
(II)    to purchase Inland's Percentage Interest (the “Inland Interest Sale”) on
the Buy/Sell Closing Date for a purchase price (the “Inland Interest Purchase
Price”) equal to (1) $14,374,496, plus (2) the accrued and unpaid interest and
outstanding principal balance on the Buy/Sell Closing Date on any Priority Loans
made by Inland, plus (3) if the Partnership fails to pay to Inland any Inland
Priority Return on a Distribution Date, the return that would accrue on such
unpaid Inland Priority Return under the Partnership Agreement until the earlier
of (i) the date that such unpaid Inland Priority Return and the accrued return
thereon is paid and (ii) the Buy/Sell Closing Date, less (4) all Inland Priority
Return distributed to Inland during the Interim Period.
The purchase shall occur pursuant to the form of assignment agreement attached
as Exhibit A hereto (the “Assignment Agreement”), which shall be delivered by
the Parties as applicable on the Buy/Sell Closing Date. The Partnership shall
pay all transfer taxes and reasonable fees payable to third parties for required
consents in connection with the LMLP Interest Sale or the Inland Interest Sale,
as applicable.
(i)    Inland shall have until September 17, 2012 (the “Buy/Sell Response Date”)
to deliver to LMLP a written response constituting an irrevocable agreement to
purchase LMLP's Percentage Interest for the LMLP Interest Purchase Price or
agreeing to sell Inland's Percentage Interest to LMLP or its designated
Affiliate(s) for the Inland Interest Purchase Price, in each case pursuant to
the terms and conditions in this Agreement and the Assignment Agreement. If
Inland fails to deliver a written response by September 17, 2012 agreeing to
purchase LMLP's Percentage Interest or to sell its Percentage Interest, Inland
shall be deemed for all purposes to have irrevocably agreed to sell its
Percentage Interest on the terms and conditions in this Agreement and the
Assignment Agreement. The closing of the LMLP Interest Sale or the Inland
Interest Sale, as applicable (sometimes referred to herein as the “Buy/Sell”),
shall occur on the Buy/Sell Closing Date at the principal place of business of
the Partnership.
(ii)    (A)    In the event of a LMLP Interest Sale, on the Buy/Sell Closing
Date, (1) Inland shall pay the LMLP Interest Purchase Price by delivery to LMLP
of a non-recourse promissory note executed by Inland for the full amount of the
LMLP Interest Purchase Price in the form attached as Exhibit B hereto (the
“Inland Promissory Note”), (2) an Affiliate of Inland shall become the successor
General Partner of the Partnership (the “Inland GP”) pursuant to the Assignment
Agreement, (3) Inland and the Inland GP shall deliver to LMLP a pledge agreement
in the form attached as Exhibit C hereto granting to LMLP a first priority
security interest in 100% of the interests in the Partnership (the “Inland
Pledge Agreement”) and (4) Inland and the Inland GP shall deliver to LMLP an
amendment to the Partnership Agreement in the form attached as Exhibit D hereto
(the “Partnership Amendment”).
            

3

--------------------------------------------------------------------------------




(B)    In the event of an Inland Interest Sale, on the Buy/Sell Closing Date,
LMLP or its designated Affiliate shall pay the Inland Interest Purchase Price to
Inland in cash in immediately available funds.
(iii)    Each Party shall use commercially reasonable efforts to obtain all
consents, permits and approvals of any third parties necessary in order to
consummate the Buy/Sell and to obtain the release of the seller in the Buy/Sell
from any indemnities, guaranties and other credit enhancements granted to any
third party by such seller on behalf of the Partnership. The buyer in the
Buy/Sell and the Partnership shall indemnify and hold harmless the seller in the
Buy/Sell from and against any liabilities incurred by such seller under any such
indemnities, guaranties or other credit enhancements that arise following the
Buy/Sell Closing Date.
(iv)    For the avoidance of doubt, each Party intends and hereby agrees to
treat the Buy/Sell as a sale of the respective interest in the Partnership,
occurring on the Buy/Sell Closing Date, for U.S. federal income and state and
local tax purposes and shall report the Buy/Sell consistently with such intent.
c.    Sale of Qualified Assets. The Parties agree that Inland, on behalf of the
Partnership, may seek a bona fide third party purchaser for all of the Qualified
Assets, but, notwithstanding anything to the contrary in the Partnership
Agreement, Inland shall not have the power to cause the Partnership to enter
into any binding or nonbinding agreement to sell or otherwise dispose of the
Qualified Assets to such purchaser unless such agreement: (i) (A) can be
terminated by the Partnership prior to the Buy/Sell Closing Date without any
penalty whatsoever or (B) (x) is entered into after Inland has irrevocably
agreed to purchase LMLP's Percentage Interest for the LMLP Interest Purchase
Price pursuant to Section 3(b)(i) above, (y) provides that the closing under
such agreement is conditioned on the closing of the LMLP Interest Sale, which
condition may not be waived without the prior written consent of LMLP, and the
Partnership shall not incur any liability for the failure of such condition and
(z) would provide net proceeds to the Partnership greater than or equal to the
LMLP Interest Purchase Price; and (ii) has a closing date on or after October 4,
2012. In the case of clause (i) above, LMLP GP shall have the right, but not the
obligation, on behalf of the Partnership, to deliver a notice terminating such
agreement if Inland elects to sell its Percentage Interest to LMLP in accordance
with Section 3(b) above or fails to provide a response in accordance with
Section 3(b) above on or before the Buy/Sell Response Date. For the avoidance of
doubt, the consummation and closing of the Buy/Sell shall not be conditioned on
the sale or agreement of sale of any assets by the Partnership thereafter.
        (i)    The Parties agree that in connection with any such sale of the
Qualified Assets:
(A)    The reasonable and customary out-of-pocket expenses of the marketing of
the Qualified Assets and any proposed or actual sale by the Partnership of the
Qualified Assets, including, without limitation, marketing costs, legal fees for
outside counsel for both Inland and the LMLP Partners, title and survey costs,
brokerage fees and transfer taxes, will be expenses of the Partnership that
shall be paid directly by the Partnership; provided, however, that (1) the
Partnership and Inland shall make good faith efforts to negotiate an allocation
of title charges, survey charges, transfer taxes and other closing costs in
accordance with the custom and practice in the

4

--------------------------------------------------------------------------------




applicable jurisdictions of the Qualified Assets and (2) to the extent that any
Partner pays such expenses directly, incurred on or prior to the Buy/Sell
Closing Date, and presents to the Partnership invoices or other reasonable
evidence of payment of such expenses, the Partnership shall reimburse such
Partner for such expenses upon the earlier of (a) thirty (30) days after the
Partnership's receipt of such invoices or other evidence or (b) the Buy/Sell
Closing Date;
(B)    Prior to the Buy/Sell Closing Date, the LMLP Partners, and prior to the
Maturity Date, the Asset Manager, shall reasonably cooperate on a timely basis
with Inland in connection with a proposed sale of the Qualified Assets. At the
request of Inland, LMLP GP or the Asset Manager, at the expense of the
Partnership, shall take all reasonable actions in connection with such proposed
sale on behalf of the Partnership and shall use commercially reasonable efforts
to provide within five (5) Business Days after request therefor any information
relating to the Partnership or any Qualified Asset that is reasonably requested
by Inland in connection with a potential buyer's due diligence, including,
without limitation, providing any financial or budget information, providing or
updating any market studies or any environmental, soils, engineering or zoning
reports, and accommodating and facilitating site inspections, appraisals, market
studies and other due diligence investigations, but excluding any information
that Inland has in its possession or has reasonable access to; and
(C)    Inland's counsel, DLA Piper LLP (US), shall lead the drafting and
negotiation of the letter of intent, purchase agreement, closing documents and
all other documents relating to any such proposed asset sale, which documents
shall be subject to review and comment by the LMLP Partners and their counsel
prior to being provided to any third parties.
d.    Specified Assets. The Parties acknowledge that LMLP and its Affiliates are
considering offering to acquire the site in Lavonia, Georgia, that is leased to
TI Group Automotive Systems, LLC (the “TI Group Asset”) and the site in Tempe,
Arizona, that is leased to ASM Lithography, Inc./DuPont (the “ASM Asset” and
together with the TI Group Asset, the “Specified Assets”) from the Partnership.
Any letter of intent or other applicable agreement for the sale of the Qualified
Assets entered into between the Partnership and a bona fide third party
purchaser shall include a good faith allocation of the sales price for the
Qualified Assets reasonably in accordance with their relative fair market
values, and a copy of such letter of intent or agreement shall be promptly
provided to LMLP. If no such letter of intent or agreement has been entered into
by September 17, 2012 and Inland has irrevocably agreed on or prior to such date
to purchase LMLP's Percentage Interest for the LMLP Purchase Price pursuant to
Section 3(b)(i) above, the purchase prices for the Specified Assets shall be
Twelve Million Dollars ($12,000,000) for the TI Group Asset and Thirteen Million
Seven Hundred Twenty-Five Thousand Dollars ($13,725,000) for the ASM Asset (the
“Specified Prices”). Within ten (10) days following delivery of such letter of
intent or agreement to LMLP or by September 25, 2012 if no such letter of intent
or agreement has been entered into by September 17, 2012, LMLP shall have the
right, but not the obligation, to elect to acquire either or both of the
Specified Assets for an amount greater than the purchase price allocated to the
applicable Specified Asset or Specified Assets pursuant to such letter of intent
or agreement or, as applicable, for the applicable Specified Price or Specified
Prices. In the event that LMLP elects to exercise such right by delivering
written notice of such election to Inland, the acquisition shall be implemented
as a distribution in kind by the Partnership, prior to September 26, 2012, of

5

--------------------------------------------------------------------------------




the applicable Specified Asset or Specified Assets (including, the SP
Subsidiaries holding direct and indirect interests in such Specified Asset or
Specified Assets) to LMLP pursuant to Section 7.1(c)(ii) of the Partnership
Agreement as a distribution of Net Cash from Sales and Refinancings from
Qualified Assumed Assets, but without a corresponding distribution to Inland
pursuant to Section 7.1(c)(ii)(B) thereof (Inland Priority Return). In the event
of such a distribution to LMLP, the Buy/Sell described in Section 3(b) shall
remain in full force and effect.
4.Discussions. The Parties acknowledge that prior to the Buy/Sell Closing Date
certain discussions may take place among the Partners regarding the disposition
of the Partnership's assets to a Partner or its Affiliates or the disposition of
a Partner's interests in the Partnership to another Partner or its Affiliates
(the “Discussions”). Such Discussions shall not constitute offers, acceptances,
contracts, or courses of dealing and shall have no effect whatsoever unless and
until reduced to a written agreement signed by authorized representatives of the
parties to be bound (a “Binding Agreement”). By engaging in the Discussions, no
duty is created by which any Partner shall be considered obligated to enter into
a Binding Agreement.


5.Obligations. Notwithstanding the commencement or continuation of the
Discussions, no Party shall be limited or restricted from enforcing any rights
or remedies available to it on account of a default by any other Party under the
Partnership Agreement, and each Party expressly reserves all such rights and
remedies. The Parties acknowledge and agree that no fiduciary or special
relationship with any other Party is created by this document or the
participation of any Party in any of the Discussions. The Parties specifically
acknowledge and agree that, except as provided in Sections 2 and 3, no Party has
made any promise, commitment, or representation whatsoever, nor has any Party
any obligation to any other Party, to modify the terms of the Partnership
Agreement, grant any forbearance, or extend any other financial accommodation to
any other Party.


6.Written Agreements and Amendments. No officer or employee is authorized to
commit any Partner verbally during the Discussions to any agreement, or to any
modification of the Partnership Agreement, and no Partner may rely on any verbal
communication or anything else from any other Partner or any of their officers
or employees during the Discussions which may be construed to the contrary.
While the Partners may reach agreement on one or more preliminary issues, the
Partners have agreed that the Partners shall not be bound by any agreement
during the Discussions on individual issues until (a) agreement is reached on
all issues, and (b) such agreement on all issues has been reduced to a written
agreement and signed by each of the parties to such agreement.


7.No Waivers. No negotiations or other action undertaken during the Discussions
pursuant to this Agreement shall constitute a waiver of any Partner's rights
under the Partnership Agreement except to the extent specifically stated in a
written agreement.


8.Confidentiality; Inadmissible Evidence. All information obtained by a Partner
during the Discussions regarding the subject matter of the Discussions shall be
held by such Partner, its Affiliates and their respective officers, directors
and employees in strict confidence and shall not be disclosed, directly or
indirectly, to any person or entity at any time, other than (1) to such
Partner's investors and its counsel and other advisors on a strict “need to
know” basis, (2) as may be required

6

--------------------------------------------------------------------------------




by law or (3) to enforce of the provisions of this Agreement. All evidence of
conduct and communications of any nature whatsoever (whether verbal or
nonverbal, or express or implied) of any Partner (a) since February 20, 2012
regarding the exercise by Inland of the right of first offer provisions of the
Partnership Agreement, the exercise by LMLP of the buy/sell provisions of the
Partnership Agreement or the negotiation of this Agreement or (b) during the
Discussions, shall be inadmissible for any purpose whatsoever in any judicial or
similar proceeding, other than in any proceedings to enforce the terms of this
Agreement. This Section 8 is intended to impose more stringent restrictions on
use, disclosure and admissibility of information than those set forth in Rule
408 of the Federal Rules of Evidence or similar provisions of any state's law or
rules. Notwithstanding anything to the contrary contained herein, nothing in
this Section 8 shall require a Partner to maintain as confidential information
that: (i) is made available to the public other than through a violation of this
Agreement; (ii) was learned by the Partner outside of the Discussions; or (iii)
was required to be disclosed to the Partner under the Partnership Agreement or
as required by law. Inland acknowledges that LMLP is required to disclose this
Agreement on a Current Report on Form 8-K that will be filed publicly with the
Securities and Exchange Commission within four (4) Business Days of the date of
execution and delivery of this Agreement by all Parties and consents to such
disclosure.


9.Amendment of Partnership Agreement; Effect of Agreement. To the extent any
provision of this Agreement is inconsistent with any provision of the
Partnership Agreement, the Parties agree that the Partnership Agreement shall be
deemed to be amended hereby without any further action of the Parties to the
extent (but only to the extent) necessary to make the provisions of the
Partnership Agreement consistent with the transactions contemplated by this
Agreement. For the avoidance of doubt, the provisions of Section 6.6(b) of the
Partnership Agreement are not amended hereby. Except as expressly provided
herein, nothing in this Agreement shall alter or affect any provision, condition
or covenant contained in the Partnership Agreement or affect or impair any
rights, powers, remedies or defenses thereunder.


10.Governing Laws. This Agreement and the obligations of the Parties hereunder
shall be interpreted, construed and enforced in accordance with the laws of the
State of Delaware without regard to its choice of law provisions.


11.Jurisdiction; Venue. Each Party hereby irrevocably and unconditionally (a)
agrees that any action, suit or other legal proceeding brought in connection
with or relating to this Agreement or any matter contemplated hereby shall be
brought exclusively in a court of competent jurisdiction located in New Castle
County, Delaware, whether a state or federal court, and shall not be brought in
any court or forum outside New Castle County, Delaware; (b) consents and submits
to, and agrees that it will not assert (by way of motion, as a defense or
otherwise) that it is not subject to, personal jurisdiction in connection with
any such action, suit or proceeding in any such court; and (c) waives to the
fullest extent permitted by law, and agrees that it will not assert (by way of
motion, as a defense or otherwise), any claim that the laying of venue of any
such action, suit or proceeding in any such court was brought in an inconvenient
forum or should be stayed by reason of the pendency of some other action, suit
or other legal proceeding in a court or forum other than any such court.

7

--------------------------------------------------------------------------------






12.Jury Waiver. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY LAW, AND AGREES THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING IN CONNECTION WITH OR RELATING TO
THIS AGREEMENT OR ANY MATTER CONTEMPLATED HEREBY.


13.Prevailing Parties. In the event of any dispute hereunder, the prevailing
Party shall be entitled to recover all costs and attorney's fees from the
non-prevailing Party or Parties.


14.Section Headings. Section headings used herein are for convenience only and
shall not be used to interpret any term thereof.


15.Entire Agreement; Amendments. This Agreement constitutes the entire agreement
concerning the subject matter and supersedes any prior or contemporaneous
representations or agreements not contained herein concerning the subject matter
of this Agreement. This Agreement may be amended only by an agreement in writing
signed by all of the Parties (or their respective successors-in-interest).


16.Equitable Relief. Each of the Parties confirms that damages at law may be an
inadequate remedy for a breach or threatened breach of this Agreement and agrees
that in the event of a breach or threatened breach of any provision hereof, the
respective rights and obligations hereunder shall be enforceable by specific
performance, injunction or other equitable remedy, but nothing herein contained
is intended to, nor shall it, limit or affect any rights or remedies at law or
by statute or otherwise of any Party aggrieved as against the other for breach
or threatened breach of any provision hereof, it being the intention by this
section to make clear the agreement of the Parties that the respective rights
and obligations of the Parties hereunder shall be enforceable in equity as well
as at law or otherwise.


17.Further Assurances. Each of the Parties shall hereafter execute and deliver
such further instruments and do such further acts and things as may be required
or useful to carry out the intent and purpose of this Agreement and as are not
inconsistent with the terms hereof.


18.Expenses. Except as set forth herein, each Party hereto shall pay all of its
own legal and accounting fees and expenses incurred in connection with the
preparation and negotiation of this Agreement and the agreements ancillary
hereto.


19.Waiver. No consent or waiver, express or implied, by any Party to or of any
breach or default by any other Party in the performance by the other Party of
its obligations hereunder shall be deemed or construed to be a consent or waiver
to or of any other breach or default in the performance by such other Party of
the same or any other obligations of such other Party hereunder. Failure on the
part of any Party to complain of any act or failure to act of any of the other
Parties or to declare any of the other Parties in default, irrespective of how
long such failure continues, shall not constitute a waiver by such Party of its
rights hereunder. No custom, practice or course

8

--------------------------------------------------------------------------------




of dealings arising among the Parties in the administration hereof shall be
construed as a waiver or diminution of the right of any Partner to insist upon
the strict performance by any other Party of the terms, covenants, agreements
and conditions herein contained.


20.Validity. If any provision of this Agreement or the application thereof to
any Person or circumstance shall be invalid or unenforceable to any extent, the
remainder of this Agreement and the application of such provisions to other
Persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.


21.Facsimile; Counterparts. Facsimile machine, email or .pdf copies of an
original signature by any Party on this Agreement shall be binding as if said
copies were original signatures. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument.


[Signature page follows]

9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the day
and year first above written.
LMLP:


LEXINGTON REALTY TRUST, a Maryland real estate investment trust


By:    /s/ Joseph S. Bonventre        
Name:    Joseph S. Bonventre            
Title:    Executive Vice President        
                


LMLP GP:


LMLP GP LLC, a Delaware limited liability company




By:    /s/ Joseph S. Bonventre        
Name:    Joseph S. Bonventre            
Title:     Vice President            


INLAND:


INLAND AMERICAN (NET LEASE) SUB, LLC, a Delaware limited liability company


By:    Inland American Real Estate Trust, Inc.




By:    /s/ Scott Wilton            
Name: Scott Wilton                                    
Title:    Secretary                
    
PARTNERSHIP:


NET LEASE STRATEGIC ASSETS FUND L.P., a Delaware limited partnership


By:    LMLP GP LLC




By:    /s/ Joseph S. Bonventre        
Name:    Joseph S. Bonventre            
Title:     Vice President            





10

--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF ASSIGNMENT AGREEMENT]
THIS ASSIGNMENT AGREEMENT (this “Agreement”), dated as of October 1, 2012, is
made by and among ______________________ (“Assignor”), _______________________
(“Assignee”), LMLP GP LLC (“LMLP GP”), [_______________ (“Inland GP”)]    Insert
the Affiliate of Inland who will be admitted as the successor General Partner if
LMLP is Assignor. and Net Lease Strategic Assets Fund L.P. (the “Partnership”).
Recitals
A.Assignee, Assignor and LMLP GP are parties to the Second Amended and Restated
Limited Partnership Agreement of the Partnership dated as of February 20, 2008
(the “Partnership Agreement”).
B.Assignee and Assignor are the sole Limited Partners of the Partnership and
LMLP GP is the sole General Partner of the Partnership.
C.On the terms and conditions set forth in this Agreement and that certain
Agreement Regarding Disposition of Property and Other Matters, dated as of April
27, 2012 (the “Disposition Agreement”), Assignor shall assign to Assignee, and
Assignee shall assume from Assignor, the entirety of Assignor's Percentage
Interest in the Partnership (the “Assignor Partnership Interest”).


Agreement
NOW, THEREFORE, in consideration of these premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is agreed that the statements set forth in the recitals above are true and
correct and are incorporated herein and made a part hereof, and that the parties
agree as follows:
1.Definitions.  Capitalized terms used herein that are not otherwise defined in
this Agreement shall have the meanings ascribed to such terms in the Partnership
Agreement.


2.Price. The price to be paid (the “Purchase Price”) by the Assignee to the
Assignor, pursuant to the Disposition Agreement, is [$_____________].    Insert
the applicable purchase price pursuant to Section 3(b) of the Disposition
Agreement. [Assignee shall pay Assignor the Purchase Price [in cash in
immediately available funds on the date hereof to an account designated in
writing by Assignor.]    This bracketed provision applies to a sale of the
Inland Percentage Interest. [by delivery to Assignor of the Inland Promissory
Note (as defined in the Disposition Agreement). The Inland Promissory Note shall
be secured by a first priority security interest in 100% of the interests in the
Partnership. Contemporaneously with the delivery of the Inland Promissory Note
and as a condition to the assignment contemplated herein, Assignee and Inland GP
shall deliver to Assignor a fully executed copy of the Inland Pledge Agreement
(as defined in the Disposition Agreement), the Partnership Amendment (as defined
in the Disposition Agreement) and the certificates evidencing 100% of the
interests

1

--------------------------------------------------------------------------------




in the Partnership, accompanied by duly executed partnership interest powers
endorsed in blank, in proper form for transfer, to be held by LMLP pursuant to
the Inland Pledge Agreement.]    This bracketed provision applies to a sale of
the LMLP Percentage Interest.


3.Assignment of Partnership Interest. Subject to the terms and conditions of
this Agreement, and in reliance upon the representations, warranties and
covenants contained herein, (a) Assignor hereby assigns, sells, transfers and
sets over to Assignee all of its right, title and interest in and to the
Assignor Partnership Interest, including without limitation, all of its rights
in and under the Partnership Agreement, free and clear of any security
interests, liens, claims, encumbrances or charges of any kind, and hereby ceases
to be a Limited Partner of the Partnership, and (b) Assignee hereby accepts such
assignment of the Assignor Partnership Interest and assumes all duties and
obligations of Assignor relating to the Assignor Partnership Interest arising on
or after the date hereof subject to the terms of the Partnership Agreement, and
is hereby admitted as a Limited Partner of the Partnership with respect to the
Assignor Partnership Interest.


4.Assignee Representations and Warranties. Assignee hereby represents and
warrants to Assignor as follows:
a.Assignee is a duly formed and validly existing entity in good standing under
the laws of the state of its formation.


b.Assignee has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.


c.This Agreement constitutes the valid and binding obligation of Assignee,
enforceable against Assignee in accordance with its terms, subject as to
enforcement to bankruptcy, insolvency and other similar laws affecting the
rights of creditors and to general principles of equity.


d.Assignee is not required to provide any notice to, make any filing with, or
obtain any authorization, consent, permit or approval of any government or
governmental agency in order to consummate the transactions contemplated by this
Agreement.


e.Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will (i) conflict with or violate the
terms of the organizational documents of Assignee, (ii) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which Assignee is subject or (iii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Assignee is a party or by which Assignor is bound or to
which any of its assets are subject.


5.Assignor's Representations and Warranties. Assignor's hereby represents and
warrants to Assignee as follows:



2

--------------------------------------------------------------------------------




a.Assignor is a duly formed and validly existing entity in good standing under
the laws of the state of its formation.


b.Assignor has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.


c.This Agreement constitutes the valid and binding obligation of Assignor,
enforceable against Assignor in accordance with its terms, subject as to
enforcement to bankruptcy, insolvency and other similar laws affecting the
rights of creditors and to general principles of equity.


d.Assignor is not required to provide any notice to, make any filing with, or
obtain any authorization, consent, permit or approval of any government or
governmental agency in order to consummate the transactions contemplated by this
Agreement.


e.Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will (i) conflict with or violate the
terms of the organizational documents of Assignor, (ii) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which Assignor is subject or (iii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Assignor is a party or by which Assignor is bound or to
which any of its assets are subject.


f.Assignor is the sole owner of the Assignor Partnership Interest, free and
clear of any liens, claims, encumbrances and assessments.


6.Executive Committee.  Each of the members of the Executive Committee appointed
by Assignor are hereby removed as of the date hereof, and the Executive
Committee shall hereafter consist only of members appointed by Assignee.
7.Amendment of Partnership Agreement. The Partnership Agreement is deemed to be
amended hereby without further action of the parties to reflect that (a) the
Assignor Partnership Interest has been assigned by Assignor to Assignee, (b)
Assignee has been admitted as a Limited Partner of the Partnership with respect
to the Assignor Partnership Interest, (c) Assignor has ceased to be a Limited
Partner of the Partnership, [(d) Inland GP has been admitted as the General
Partner of the Partnership and (e) LMLP GP has ceased to be the General Partner
of the Partnership].    Clauses (d) and (e) apply only in the event that LMLP is
Assignor. Upon the assignment of the Assignor Partnership Interest contemplated
hereby, the Partnership shall continue without dissolution. To the extent any
provision of this Agreement is inconsistent with any provision of the
Partnership Agreement, the parties hereto agree that the Partnership Agreement
shall be deemed to be amended hereby without any further action of the parties
to the extent (but only to the extent) necessary to make the provisions of the
Partnership Agreement consistent with the transactions contemplated by this
Agreement. For the avoidance of doubt, the provisions of Section 6.6(b) of the
Partnership Agreement are not amended hereby.

3

--------------------------------------------------------------------------------




8.Mutual Releases.


a.In consideration of the covenants contained in this Agreement and other good
and valuable consideration, each of the Assignee and the Partnership, for itself
and its Affiliates, successors and assigns, and their respective officers,
directors, managers, members, employees and agents, does hereby completely,
fully, finally and forever release and discharge Assignor and its Affiliates
(and all of their respective present or former officers, directors, members,
partners, representatives, agents, employees, subsidiaries, affiliated
companies, successors and assigns) and each of successors and assigns from all
causes of action, claims, demands, complaints, judgments, obligations, damages,
or liabilities of whatever nature, kind and character, whether known or unknown,
whether based on tort, contract or other theory of recovery, arising up to and
including the date hereof, and which may arise in the future, which Assignee may
now have or hereafter accrue or acquire, pertaining to, based on, or arising out
of or from, directly or indirectly, the Partnership. Notwithstanding the
foregoing, nothing contained in this Section 8(a) shall release any party from
(i) its obligations under this Agreement and the Disposition Agreement or (ii)
its indemnity obligations under Section 3.12 of the Partnership Agreement.


b.In consideration of the covenants contained in this Agreement and other good
and valuable consideration, Assignor, for itself and its Affiliates, successors
and assigns, and their respective officers, directors, managers, members,
employees and agents, does hereby completely, fully, finally and forever release
and discharge Assignee, the Partnership, its Affiliates and the Partnership (and
all of their respective present or former officers, directors, members,
partners, representatives, agents, employees, subsidiaries, affiliated
companies, successors and assigns) and each of successors and assigns from all
causes of action, claims, demands, complaints, judgments, obligations, damages,
or liabilities of whatever nature, kind and character, whether known or unknown,
whether based on tort, contract or other theory of recovery, arising up to and
including the date hereof, and which may arise in the future, which Assignee may
now have or hereafter accrue or acquire, pertaining to, based on, or arising out
of or from, directly or indirectly, the Partnership. Notwithstanding the
foregoing, nothing contained in this Section 8(b) shall release any party from
(i) its obligations under this Agreement and the Disposition Agreement or (ii)
its indemnity obligations under Section 3.12 of the Partnership Agreement.


9.General Provisions.


a.Governing Law. This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.


b.Jurisdiction; Venue. Each party hereto hereby irrevocably and unconditionally
(i) agrees that any action, suit or other legal proceeding brought in connection
with or relating to this Agreement or any matter contemplated hereby shall be
brought exclusively in a court of competent jurisdiction located in New Castle
County, Delaware, whether a state or federal court, and shall not be brought in
any court or forum outside New Castle County, Delaware, (ii) consents and
submits to, and agrees that it will not assert (by way of motion, as a defense
or otherwise)

4

--------------------------------------------------------------------------------




that it is not subject to, personal jurisdiction in connection with any such
action, suit or proceeding in any such court and (iii) waives to the fullest
extent permitted by law, and agrees that it will not assert (by way of motion,
as a defense or otherwise), any claim that the laying of venue of any such
action, suit or proceeding in any such court is improper or that any such
action, suit or proceeding brought in any such court was brought in an
inconvenient forum or should be stayed by reason of the pendency of some other
action, suit or other legal proceeding in a court or forum other than any such
court.


c.Jury Waiver. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY LAW, AND AGREES THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING IN CONNECTION WITH OR RELATING TO
THIS AGREEMENT OR ANY MATTER CONTEMPLATED HEREBY.


d.Entire Agreement. This is the entire agreement between the parties with
respect to the subject matter hereof. There are no promises, conditions,
covenants or terms, which are not contained herein. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors, heirs and permitted assigns.


e.Amendments. This Agreement may not be altered, modified, changed or canceled,
except in a writing signed by all parties.


f.Validity. If any one or more of the provisions (or any part thereof) of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions (or any
part thereof) shall not in any way be affected or impaired thereby.


g.Time of Essence; Cooperation. Time is of the essence in the performance of the
obligations of the parties in connection with this Agreement. All parties shall
cooperate fully in carrying out the terms of this Agreement and shall prepare
and execute all documents reasonably necessary to carry out the terms of this
Agreement.


h.Further Actions. Each of the parties hereto shall hereafter execute and
deliver such further instruments and do such further acts and things as may be
required or useful to carry out the intent and purpose of this Agreement and as
are not inconsistent with the terms hereof.


i.Expenses. The Partnership shall pay all transfer taxes and reasonable fees
payable to third parties for required consents in connection with the assignment
of the Assignor Partnership Interest. Extent to the extent otherwise provided in
the preceding sentence, each party hereto shall bear its own costs incurred in
connection with this Agreement and the transactions contemplated hereby.


j.Injunctive Relief. Each of the parties hereto confirms that damages

5

--------------------------------------------------------------------------------




at law may be an inadequate remedy for a breach or threatened breach of this
Agreement and agrees that in the event of a breach or threatened breach of any
provision hereof, the respective rights and obligations hereunder shall be
enforceable by specific performance, injunction or other equitable remedy but
nothing herein contained is intended to, nor shall it, limit or affect any
rights or rights at law or by statute or otherwise of any party aggrieved as
against the other for breach or threatened breach of any provision hereof, it
being the intention by this section to make clear the agreement of the parties
that the respective rights and obligations of the parties hereunder shall be
enforceable in equity as well as at law or otherwise.


k.Counterparts. This Agreement may be executed in any number of counterparts and
by the different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute but one and the same instrument;
signature and acknowledgment pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature and
acknowledgement pages are physically attached to the same document. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto and delivery to each of the parties hereto of a fully
executed original counterpart of this Agreement.


l.[GP Resignation; Admission of Successor GP. LMLP GP hereby resigns as the
General Partner of the Partnership and, immediately prior to such resignation,
Inland GP is hereby admitted as the successor General Partner of the
Partnership, and the Partnership shall continue without dissolution.]    This
provision applies only in the event LMLP is the Assignor.


[Signature page follows]

6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereby executes this Agreement as of the
date first set forth above.
ASSIGNOR:




By: ________________________________________________
Name:
Title:




ASSIGNEE:




By: ________________________________________________
Name:
Title:




LMLP GP LLC




By: ________________________________________________
Name:
Title:




[SIGNATURE BLOCK FOR INLAND GP]    Add signature block for Inland GP in the
event LMLP is the Assignor.




NET LEASE STRATEGIC ASSETS FUND L.P.
 
By:    LMLP GP LLC




By: __________________________________________
Name:
Title:









7

--------------------------------------------------------------------------------




EXHIBIT B
[FORM OF INLAND PROMISSORY NOTE]
NON-RECOURSE PROMISSORY NOTE




U.S. $____________                                Wilmington, Delaware
October 1, 2012
 


FOR VALUE RECEIVED, the undersigned, INLAND AMERICAN (NET LEASE) SUB, LLC, a
Delaware limited liability company (“Inland”), promises to pay to the order of
LEXINGTON REALTY TRUST, a Maryland real estate investment trust (“LXP”), in
United States Dollars, the principal amount of ____________ Dollars ($________)
(the “Principal Amount”), together with interest thereon, in accordance with the
terms and conditions hereof (this “Note”). This Note is being delivered pursuant
to (i) Section 2 of that certain Assignment Agreement dated as of even date
herewith (the “Assignment Agreement”) by and among Inland, LXP, LMLP GP LLC, a
Delaware limited liability company (“LMLP GP”), __________________, a
______________ (“Inland GP”), and Net Lease Strategic Assets Fund L.P., a
Delaware limited partnership (the “Partnership”), and (ii) Section 3(b) of that
certain Agreement Regarding Disposition of Property and Other Matters dated as
of April 27, 2012 (the “Disposition Agreement”) by and among Inland, LXP, LMLP
GP and the Partnership.
1.Payment Terms; Interest. Subject to Sections 5 and 7 of this Note, the
Principal Amount, together with all accrued and unpaid interest thereon, shall
be due and payable in one lump sum payment on December 21, 2012 (the “Payment
Date”). Interest on the Principal Amount shall accrue daily at the rate of seven
and seven one-hundredths percent (7.07%) per annum; provided, that during any
period in which a Default (as defined below) has occurred and is continuing, the
interest rate shall be increased to a rate of ten and one-half percent (10.5%)
per annum, compounded quarterly. All computations of interest hereunder shall be
made on the basis of a 360 day year for the actual number of days elapsed. All
such computations shall be made by LXP and shall be conclusive and final absent
manifest error. For the avoidance of doubt, interest on this Note shall include
only amounts that constitute compensation for the use or forbearance of money
and the determination of such amounts shall not depend in whole or in part on
the income or profits of any person.


2.Manner of Making and Application of Payments. All payments of interest,
principal and other sums due to LXP under this Note shall be paid to LXP by wire
transfer in immediately available funds to the following account:
Bank of America N.A.
ABA#: 026-009-593
Account: Lexington Realty Trust
Account#: 009387647503
 
or to such other account as LXP may designate, not later than 2:00 P.M. (Eastern
time zone) on the

1

--------------------------------------------------------------------------------




due date thereof. Any payment received and accepted by LXP after the time
specified in this Section 2 shall be considered for all purposes (including the
payment of interest) as having been made on the next succeeding Business Day (as
defined in the Second Amended and Restated Limited Partnership Agreement of the
Partnership dated as of February 20, 2008, as amended by Amendment No. 1 thereto
(as so amended and as further amended from time to time, the “Partnership
Agreement”)). Payments under this Note shall be applied as follows: (a) first,
to the payment of costs, expenses or liabilities of LXP or its agents (including
the reasonable fees and expenses of LXP's counsel) incurred or accrued in the
collection or enforcement of this Note; (b) second, to the payment of all
amounts then due for interest under this Note; and (c) third, to the payment of
all amounts then due for principal on this Note.
3.Prepayment. Inland shall have the right at any time and from time to time,
without obligation to do so and without premium or penalty, to prepay all or any
portion of this Note. Any prepayment shall be applied first to accrued and
unpaid interest and then on account of the unpaid principal balance of this
Note.


4.Security. The obligations of Inland hereunder are secured by the terms of a
Pledge Agreement dated of even date herewith by and among LXP, Inland and Inland
GP (the “Pledge Agreement”).


5.Due on Sale. Irrespective of the Payment Date, this Note shall become
immediately due and payable upon the occurrence of any of the following events:
(1) the sale, assignment, transfer, pledge, hypothecation, conveyance or other
disposition by Inland or Inland GP of any of the Collateral (as defined in the
Pledge Agreement) and (2) the sale, assignment, transfer, pledge, hypothecation,
conveyance or other disposition by the Partnership of all or any portion of the
Qualified Assets (as defined in the Partnership Agreement).


6.Default. The occurrence of any one or more of the following shall be a default
(“Default”) hereunder:


(a)The failure of Inland or Inland GP to perform any of its obligations, as
applicable, under this Note, the Pledge Agreement, the Assignment Agreement or
the Disposition Agreement;


(b)If any representation or warranty of Inland or Inland GP, as applicable,
under this Note, the Pledge Agreement, the Assignment Agreement or the
Disposition Agreement shall, at any time, be false or incorrect;


(c)The sale of all or substantially all of Inland's or Inland GP's assets or any
formal action in contemplation of the dissolution, liquidation or termination of
Inland's or Inland GP's existence; or


(d)Institution of any proceedings by or against Inland or Inland GP under any
law relating to bankruptcy, insolvency, reorganization or other form of debtor
relief or Inland's or Inland GP's making an assignment for the benefit of
creditors, or the appointment of a receiver,

2

--------------------------------------------------------------------------------




trustee, conservator or other judicial representative for Inland or Inland's
property or Inland GP or Inland GP's property.


7.Remedies. Upon the occurrence of a Default (or if an event specified in
Section 6(d) occurs, automatically without the requirement of notice or demand),
all amounts payable hereunder shall at LXP's option become immediately due and
payable, and LXP shall thereupon have all rights and remedies provided hereunder
or otherwise available at law or equity. The remedies of LXP as provided at law
or in equity shall be cumulative and concurrent, and may be pursued singularly,
successively or together in LXP's sole discretion and may be exercised as often
as occasion therefor shall occur.


8.Representations and Warranties. Inland hereby represents and warrants as
follows:


(a)It has full power and authority to enter into and perform, and has taken all
necessary action to authorize, the entry into, performance and delivery of, this
Note and the transactions contemplated hereby.


(b)This Note constitutes the legal, valid and binding obligation of Inland,
enforceable against Inland in accordance with its terms, and no registration,
filing, payment of tax or fees or other formalities are necessary to render this
Note enforceable against Inland.


(c)The entry into and performance by Inland of this Note and the transactions
contemplated herein, do not and will not violate, constitute a breach of, or
conflict with: (i) any present law or regulation or judicial or official order;
(ii) the certificate of formation or any other constituent document of Inland;
or (iii) any document or agreement that is binding upon Inland or any of its
assets.


9.GOVERNING LAW; CONSENT TO JURISDICTION. THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAW OF THE STATE OF DELAWARE (INCLUDING 6 DEL. C. § 2708 OR
ANY SUCCESSOR TO SUCH STATUTE) WITHOUT GIVING EFFECT TO ANY CHOICE OF LAWS OR
CONFLICT OF LAWS PRINCIPLES, PROVISIONS OR RULES (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD PROVIDE FOR THE APPLICATION OF
THE LAWS OF ANY OTHER JURISDICTION OTHER THAN THE STATE OF DELAWARE. INLAND
HEREBY IRREVOCABLY CONSENTS, FOR ITSELF AND ITS LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF DELAWARE AND OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE
FOR ALL PURPOSES IN CONNECTION WITH ANY ACTION OR PROCEEDING WHICH ARISES FROM
OR RELATES TO THIS NOTE, AND HEREBY WAIVES ANY RIGHTS IT MAY HAVE TO PERSONAL
SERVICE OF SUMMONS, COMPLAINT, OR OTHER PROCESS IN CONNECTION THEREWITH, AND
AGREES THAT SERVICE MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO
SUCH PARTY AND SENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11(l) OF THE
PLEDGE AGREEMENT.

3

--------------------------------------------------------------------------------




10.JUDICIAL PROCEEDINGS. INLAND AGREES THAT ANY SUIT, ACTION OR PROCEEDING,
WHETHER CLAIM OR COUNTERCLAIM, BROUGHT OR INSTITUTED BY LXP OR ANY SUCCESSOR OR
ASSIGN, ON OR WITH RESPECT TO OR ARISING OUT OF THIS NOTE, SHALL BE TRIED ONLY
BY A COURT AND NOT BY A JURY. INLAND HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING.


11.Miscellaneous Provisions.


(a)Inland hereby waives presentment, demand, protest, notice of dishonor,
diligence and all other notices, any release or discharge arising from any
extension of time, discharge of a prior party, or other cause of release or
discharge other than actual payment in full hereof.


(b)LXP shall not be deemed, by any act or omission, to have waived any of its
rights or remedies hereunder unless such waiver is in writing and signed by LXP
and then only to the extent specifically set forth in such writing. A waiver
with reference to one event shall not be construed as continuing or as a bar to
or waiver of any right or remedy as to a subsequent event. No delay or omission
of LXP to exercise any right, whether before or after a Default hereunder, shall
impair any such right or shall be construed to be a waiver of any right or
Default, and the acceptance at any time by LXP of any past-due amount shall not
be deemed to be a waiver of the right to require prompt payment when due of any
other amounts then or thereafter due and payable.


(c)Time is of the essence hereof. Upon any Default hereunder, LXP may exercise
all rights and remedies provided for in this Note and by law or equity.


(d)If any provision of this Note is held to be unenforceable or invalid, such
holding shall not invalidate the remaining provisions hereof, and this Note
shall remain enforceable to the fullest extent permitted by law. The invalidity
or unenforceability of any provision hereof in any one jurisdiction shall not
affect the validity or enforceability of such provision in any other
jurisdiction. If any provision of this Note would require Inland to pay interest
hereunder at a rate exceeding the maximum rate permitted by applicable law,
Inland shall instead pay interest on the outstanding principal balance of this
Note at the maximum rate permitted by applicable law.


(e)Inland agrees to pay, in addition to all other sums due hereunder, all costs
and expenses relating to the collection and enforcement of this Note including
reasonable attorneys' fees and expenses.


(f)LXP may assign, pledge or otherwise transfer this Note, in whole or in part.
Inland shall not assign or otherwise transfer this Note without the prior
written consent of LXP.


(g)THIS NOTE IS A NON-RECOURSE OBLIGATION AND ALL RIGHTS TO PAYMENT OF ANY AND
ALL AMOUNTS HEREUNDER ARE LIMITED SOLELY TO THE COLLATERAL (AS DEFINED IN THE
PLEDGE AGREEMENT).

4

--------------------------------------------------------------------------------






[Signature Page Follows]


        

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this Note as of the date
first above written.
INLAND AMERICAN (NET LEASE) SUB, LLC                        
By:    Inland American Real Estate Trust, Inc.




By:    ____________________________________
Name:    ____________________________________
Title:    ____________________________________















6

--------------------------------------------------------------------------------






EXHIBIT C
[FORM OF INLAND PLEDGE AGREEMENT]
PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT (this “Pledge Agreement”) is made and entered into as of
October 1, 2012 by and among Inland American (Net Lease) Sub LLC (“Inland”),
_________________ (“Inland GP” and together with Inland, “Pledgors” and each,
individually, a “Pledgor”) and Lexington Realty Trust (“Pledgee”).
W I T N E S S E T H:
WHEREAS, Pledgors and Pledgee are parties to that certain Assignment Agreement
dated as of October 1, 2012 (the “Assignment Agreement”) pursuant to which (i)
Pledgee agreed to assign, transfer and convey to Inland Pledgee's entire
Percentage Interest (the “Assigned Interest”) in Net Lease Strategic Assets Fund
L.P., a Delaware limited partnership (the “Partnership”), and (ii) Inland GP, an
Affiliate of Inland, was admitted as the sole general partner of the
Partnership;
WHEREAS, the consideration to be paid to Pledgee for the sale of the Assigned
Interest under the Assignment Agreement is to be paid to Pledgee pursuant to a
duly executed Promissory Note of Inland in the original principal amount of
__________________________________ Dollars ($__________) (the “Note”); and
WHEREAS, in order to induce Pledgee to enter into the Assignment Agreement,
Pledgors have agreed to execute and deliver this Pledge Agreement to secure
Inland's obligations under the Note;
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:
1.Rules of Construction; Definitions. Capitalized terms used herein and not
otherwise herein defined are used as defined, as the context requires, in the
Second Amended and Restated Limited Partnership Agreement of the Partnership
dated as of February 20, 2008, as amended by Amendment No. 1 thereto (as so
amended, the “Partnership Agreement”) or the Uniform Commercial Code, as enacted
in Delaware and as the same may from time to time be in effect (the “Uniform
Commercial Code”). When used in this Pledge Agreement, references in the
singular shall be deemed to include references in the plural and vice versa, the
use of the male, female or neuter pronoun shall be deemed to include a reference
to each other gender, as appropriate, and the use of the word “including” shall
be deemed in all instances to mean “including, without limitation.”
2.Creation of Security Interest. To secure the prompt payment and performance of
the Obligations (as defined in Section 3), each Pledgor hereby pledges to
Pledgee, and grants Pledgee a security interest in, all of such Pledgor's right,
title and interest in, to and under the following property, in each case whether
tangible or intangible, whereever located and whether now owned or hereafter
acquired: (i) all of such Pledgor's limited partnership interest in the
Partnership,

1

--------------------------------------------------------------------------------




including all of such Pledgor's rights, privileges, authority and powers under
the Partnership Agreement, together with all rights, interests, claims and other
property of such Pledgor in any matter arising out of or relating to its limited
partnership interests in the Partnership, including all securities convertible
into, and rights, warrants, options and other rights to purchase or otherwise
acquire any limited partnership interest in the Partnership, any certificates or
other instruments representing any of the foregoing (the “Pledged Interests”);
(ii) all interest, income, dividends, distributions, returns of capital and
other property received, receivable or otherwise distributed in respect or in
exchange therefor; and (iii) all Proceeds of any of the foregoing (collectively,
the “Collateral”).
3.Secured Obligations. The security interest created herein is given as security
for the prompt payment, performance, satisfaction and discharge of the following
obligations (the “Obligations”):
(a)to satisfy or pay all obligations and liabilities of Inland to Pledgee under
the Note (whether at stated maturity, upon acceleration or otherwise), including
any extensions, modifications, renewals thereof and substitutions therefor;
(b)to keep, perform and observe all of the obligations, covenants, warranties,
representations, agreements, terms and conditions on Pledgors' part to be kept,
performed and observed under the provisions of this Pledge Agreement, the Note,
the Assignment Agreement and the Agreement Regarding Disposition of Property and
Other Matters dated as of April 27, 2012 (the “Disposition Agreement”) by and
among Pledgors, Pledgee, the Partnership and LMLP GP LLC; and
(c)to reimburse Pledgee for all of Pledgee's expenses and costs, including the
reasonable fees and expenses of its counsel, in connection with the enforcement
of the Note, the Assignment Agreement, the Disposition Agreement and this Pledge
Agreement.
4.Delivery of Certificates. Contemporaneously with the execution and delivery of
this Pledge Agreement, Pledgors shall deliver to Pledgee all certificates
evidencing the Pledged Interests (the “Certificates”), accompanied by duly
executed partnership interest powers endorsed in blank, in proper form for
transfer, to be held by or on behalf of Pledgee pursuant to this Pledge
Agreement.
5.Representations, Warranties and Covenants. Pledgors hereby represent, warrant
and covenant as follows:
(a)Title to Collateral. Pledgors are the sole legal, record and beneficial
owners of the Pledged Interests, the Pledged Interests constitute all of the
limited partnership interests in the Partnership and Pledgors have good and
marketable title to the Pledged Interests, free and clear of all liens and
encumbrances other than the security interest granted to Pledgee hereunder. The
Collateral shall at all times be free and clear of any liens or encumbrances and
restrictions on the transfer thereof other than those created by this Pledge
Agreement, the Partnership Agreement and transfer restrictions under applicable
securities and other laws. Except to the extent permitted pursuant to Section
8.1(a)(ii) of the Partnership Agreement, neither Pledgor will, directly or
indirectly, transfer, assign, pledge or hypothecate their respective interests
(or any part of their

2

--------------------------------------------------------------------------------




interests) in the Partnership or otherwise suffer or permit any liens or
encumbrances or restrictions to attach to the Collateral without the prior
written consent of Pledgee.
(b)No Violation. The execution, delivery and performance by Pledgors of this
Pledge Agreement will not (i) violate, contravene or constitute a default under
any provision of applicable law or regulation or of any judgment, order, any
writ or decree of any court or governmental instrumentality, or of any
instrument or agreement to which either Pledgor is a party or by which either
Pledgor may be bound or (ii) result in the creation of any liens or encumbrances
upon any of the property or assets of either Pledgor other than the security
interest granted pursuant to this Pledge Agreement.
(c)Valid Pledge; Perfected Security Interest. Upon execution and delivery of
this Pledge Agreement by each Pledgor and delivery of the Certificates pursuant
to Section 4, the Collateral will be duly and validly pledged to Pledgee and
Pledgee will have a first priority perfected security interest in the
Collateral.
(d)Valid and Binding Agreement. Pledgors have full power, authority and legal
right to execute this Pledge Agreement. This Pledge Agreement has been duly
executed and delivered by Pledgors and constitutes a valid and binding
obligation of Pledgors, enforceable in accordance with its terms.
(e)No Consent or Approval. No approval, consent or authorization of, or filing
or registration with, any governmental authority or body is necessary in
connection with the execution, delivery or performance by Pledgors of this
Pledge Agreement or for the performance by Pledgors of any of the terms or
conditions hereof.
(f)No New Shares or Interests. Pledgors will not permit the Partnership, or any
successor thereof, to issue any partnership interests or other securities in
addition to or in substitution for the Collateral. Without limitation of the
foregoing, in the event of any such issuance of any additional or substituted
partnership interests or other securities by the Partnership, or any successor
thereof, each Pledgor shall, immediately upon such Pledgor's acquisition
(directly or indirectly) thereof, (i) pledge to Pledgee hereunder all of such
additional or substituted partnership interests or other securities issued to
such Pledgor, (ii) deliver to Pledgee any certificates evidencing such
additional or substituted partnership interests or other securities issued to
such Pledgor and (iii) take all other steps necessary or advisable, in Pledgee's
sole discretion, to establish and maintain Pledgee's first priority security
interest in such additional or substituted partnership interests or other
securities issued.
6.Covenants and Agreements.
(a)Rights of Pledgors.
(1)Unless an Event of Default (as defined in Section 9) shall have occurred, and
subject to the other provisions of this Pledge Agreement, each Pledgor shall be
entitled to vote or consent with respect to the Collateral and to have and
exercise all other rights, including voting rights, as a holder of the
Collateral;
(2)Notwithstanding anything to the contrary in this Pledge Agreement or the
Partnership Agreement, the Pledgors shall not take on behalf of the Partnership,

3

--------------------------------------------------------------------------------




and shall not permit the Partnership to take, any action, make any decision,
expend any sum or undertake or suffer any obligation which comes within the
scope of any Major Decision (other than the Major Decisions set forth in
Sections 3.4(a)(v), 3.4(a)(x), 3.4(a)(xii), 3.4(a)(xv), 3.4(a)(xvi) and
3.4(a)(xvii) of the Partnership Agreement) or involves incurrence of any
indebtedness described in Section 3.8(e) or (f) of the Partnership Agreement
unless such Major Decision or indebtedness is approved in advance in writing by
Pledgee in its capacity as pledgee hereunder; provided, that, notwithstanding
the foregoing, the Partnership shall have the right to enter into an agreement
with a bona fide third party purchaser for the sale of all of the Qualified
Assets of the Partnership pursuant to, and in accordance with, the provisions of
Section 3(c) of the Disposition Agreement and to sell the Qualified Assets of
the Partnership pursuant to such agreement; and
(3)Notwithstanding anything to the contrary in this Pledge Agreement or the
Partnership Agreement, Inland GP shall not pay on behalf of the Partnership, and
shall not permit the Partnership to pay, any interest, income, dividends,
distributions and other amounts payable in respect of the Pledged Interests. All
interest, income, dividends, distributions and other amounts received by
Pledgors in violation of this Pledge Agreement shall be held in trust for the
benefit of Pledgee and shall be forthwith delivered to Pledgee as Collateral in
the same form so received (with any necessary endorsements).
(b)Perfection of Pledgee's Interests. Each Pledgor (i) agrees to deliver, or
cause to be delivered, to Pledgee or Pledgee's nominee, all documents evidencing
any of the Collateral, (ii) agrees that Pledgee is authorized to file and record
such financing statements as Pledgee may deem necessary or desirable to perfect
the security interests granted herein, (iii) acknowledges and agrees that the
grant of the security interest hereunder also constitutes the grant of control
in the Collateral for all purposes of the Uniform Commercial Code and (iv)
agrees to take such other steps as Pledgee may from time to time reasonably
request to perfect and maintain Pledgee's security interest in, including its
control of, the Collateral as a first priority perfected security interest under
applicable law. Without limitation of the foregoing, each Pledgor authorizes
Pledgee (at the cost and expense of such Pledgor) to file such financing
statements in such offices as are or shall be necessary or as Pledgee may
determine to be appropriate in good faith to create, perfect and establish the
priority of the liens granted by this Pledge Agreement in any and all of the
Collateral, to preserve the validity, perfection or priority of the liens
granted by this Pledge Agreement in any and all of the Collateral or to enable
Pledgee to exercise its remedies, rights, powers and privileges under this
Pledge Agreement.
(c)Reimbursement and Indemnification. Each Pledgor agrees to reimburse Pledgee
for out-of-pocket expenses incurred in connection with Pledgee's exercise and
enforcement of its rights and remedies under this Pledge Agreement and the
Obligations. Each Pledgor agrees to indemnify Pledgee and hold it harmless
against any costs, expenses, losses, damages and liabilities (including
reasonable attorney's fees) incurred in connection with the enforcement of this
Pledge Agreement and the Obligations, other than as a direct result of Pledgee's
gross negligence or willful misconduct as determined by a court of competent
jurisdiction.
(d)Protection of Security Interest. If the validity or priority of this Pledge
Agreement or of any rights, titles, security interests or other interests
created or evidenced hereby or thereby shall be attacked, endangered or
questioned, or if any legal proceedings are instituted with respect thereto,
Pledgors will give prompt written notice thereof to Pledgee and at Pledgors'

4

--------------------------------------------------------------------------------




own cost and expense will diligently endeavor to cure any defect that may be
developed or claimed, and will take all necessary and appropriate steps for the
defense of such legal proceedings. Pledgee (whether or not named as a party to
legal proceedings with respect thereto) is hereby authorized and empowered to
take such additional steps as in its sole judgment and discretion may be
necessary or proper for the defense of any such legal proceedings or the
protection of the validity or priority of this Pledge Agreement and the rights,
titles, security interests and other interests created or evidenced hereby or
thereby, and all expenses so incurred of every kind and character shall be a
demand obligation owing by Pledgors to Pledgee.
(e)Pledgee's Agents. Pledgee may appoint any one or more persons as its agent or
representative to exercise any of the rights and remedies of Pledgee hereunder,
including any right existing at any time hereunder (i) to manage, take
possession, operate, account for, maintain, collect, enforce or otherwise deal
with the Collateral and (ii) to perform any act or acts necessary or incident to
any sale or other disposition of the Collateral.
(f)Amendment of Partnership Agreement. Notwithstanding anything to the contrary
in this Pledge Agreement or the Partnership Agreement, and except as
contemplated by the Disposition Agreement or the Assignment Agreement, the
Partnership Agreement shall not be amended, modified or terminated.
(g)Asset Manager. Lexington Realty Advisors, Inc. (“LRA”) shall continue as the
Asset Manager of the Partnership and the Management Agreement shall continue in
full force and effect without amendment or modification, including LRA's
continuing entitlement to the Property Management Fee and the Partnership
Management Fee.
7.Power of Attorney. Each Pledgor hereby appoints Pledgee as such Pledgor's
lawful attorney-in-fact to do all acts and things which Pledgee may deem
necessary or desirable to effectuate Pledgee's rights under this Pledge
Agreement (acting in the name of Pledgee or such Pledgor), including (a) to file
financing statements and otherwise perfect any security interest granted
hereunder, and (b) upon the occurrence of an Event of Default hereunder, to
communicate with third parties for the purpose of protecting or preserving the
Collateral. The power of attorney, being coupled with an interest, shall be
irrevocable for the term of this Agreement and thereafter as long as any
Obligations shall be outstanding.
8.Termination. This Pledge Agreement and the security interests created hereby
shall terminate, and Pledgee shall execute and file termination statements as
appropriate under the Uniform Commercial Code, upon full, final and indefeasible
payment of the Obligations (or full performance in the case of Obligations other
than for payment of money). This Pledge Agreement and the security interests
created hereunder shall automatically be reinstated if and to the extent that
for any reason any payment by or on behalf of Pledgors in respect of the
Obligations is rescinded or must otherwise be restored, whether as a result of
any proceedings in bankruptcy or reorganization or otherwise. This Section 8
shall survive the termination of this Agreement.
9.Default. The occurrence of any one or more of the following shall be an event
of default (“Event of Default”) hereunder:
(a)Either Pledgor fails to pay any amount due under the Note, the Assignment
Agreement, the Disposition Agreement or this Pledge Agreement within ten (10)
days

5

--------------------------------------------------------------------------------




after the date Pledgee gives written notice that such payment is due;
(b)The failure of either Pledgor to keep, observe or perform any provisions of
the Note, the Assignment Agreement, the Disposition Agreement or this Pledge
Agreement (other than a payment obligation), which failure is not cured and
remedied within twenty (20) days after the date written notice thereof is given
to such Pledgor, unless such failure is incapable of cure within twenty (20)
days, in which case such Pledgor shall immediately initiate steps that Pledgee
deems in its sole discretion to be sufficient to cure the failure and such
Pledgor thereafter continues and completes all reasonable and necessary steps
sufficient to produce compliance as soon as reasonably practical; or
(c)If any representation or warranty furnished by Pledgors under or in
connection with the Note, the Assignment Agreement, the Disposition Agreement or
this Pledge Agreement shall, at any time, be false or incorrect.
10.Pledgee's Rights Upon Default. Upon the occurrence of an Event of Default
hereunder, or at any time thereafter, Pledgee may immediately and without notice
do any or all of the following, which rights and remedies are cumulative, may be
exercised from time to time, and are in addition to any rights and remedies
available to Pledgee under the Note, the Assignment Agreement or the Disposition
Agreement:
(a)Pledgee may exercise any and all of the rights and remedies of a secured
party under the Uniform Commercial Code or other applicable law.
(b)Unless Pledgee agrees otherwise in writing, only Pledgee shall be entitled to
vote or consent or take any other action, or to receive any interest, income,
dividends or other distributions, with respect to the Collateral, and each
Pledgor hereby irrevocably constitutes and appoints Pledgee its proxy and
attorney in fact, with full power of substitution to do so, and agrees, if so
requested, to execute or cause to be executed appropriate irrevocable proxies
therefor in addition to and separate from this Pledge Agreement.
(c)Pledgee shall not be required to make any demand upon or pursue or exhaust
any of its rights or remedies against any other person with respect to the
payment of the Obligations, or to pursue or exhaust any of its rights or
remedies with respect to any Collateral held in respect of the Obligations, or
any direct or indirect guaranty thereof. Pledgee shall not be required to
marshal any Collateral for or guaranty of the Obligations or to resort to any
Collateral or guaranty in any particular order and all of the rights granted to
Pledgee hereunder and under all other agreements relating to the Obligations
shall be cumulative. To the extent not prohibited by applicable law, each
Pledgor hereby agrees to waive, and does hereby absolutely and irrevocably waive
and relinquish the benefit and advantage of, and does hereby covenant not to
assert against Pledgee, any valuation, stay, appraisement, extension or
redemption laws now existing or which may hereafter exist and which, but for
this provision, might be applicable to any sale made under the judgment, order
or decree of any court, or privately under the power of sale conferred by this
Pledge Agreement or in respect of any Collateral. Without limiting the
generality of the foregoing, each Pledgor hereby agrees that it will not invoke
or utilize any law which might cause delay in, or impede, the enforcement of the
rights of Pledgee under this Pledge Agreement, and hereby waives the same. IN
ADDITION, TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, EACH PLEDGOR HEREBY
WAIVES ANY RIGHT TO PRIOR NOTICE (EXCEPT TO THE EXTENT

6

--------------------------------------------------------------------------------




EXPRESSLY PROVIDED IN THIS PLEDGE AGREEMENT) OR JUDICIAL HEARING IN CONNECTION
WITH THE TAKING POSSESSION OR THE DISPOSITION OF ANY OF THE COLLATERAL,
INCLUDING ANY SUCH RIGHT WHICH SUCH PLEDGOR WOULD OTHERWISE HAVE.
(d)Subject to applicable securities and other laws, the Collateral may be sold
for cash or other value at public or private sale, at such price as Pledgee
reasonably may deem best, for cash or credit, without demand, advertisement or
notice (excepting only that Pledgee shall give Pledgors ten (10) days' prior
written notice of the time and place of any public sale or the time after which
a private sale may be made, which notice Pledgors and Pledgee hereby agree to be
reasonable). Any purchaser at any such sale shall thereafter own the purchased
Collateral free of any claim, encumbrance or right of any kind whatsoever. Prior
to and in connection with the sale or sales of the Collateral, Pledgee shall
have the right, in its discretion and without notice to Pledgors, to transfer to
or to register in the name of Pledgee or any of its nominees any or all of the
Collateral. Each Pledgor agrees that it will execute and deliver, or cause to be
executed and to be delivered, such instruments and documents and shall supply or
cause to be supplied such further information and take such further action as
Pledgee shall reasonably require in connection with any such sale.
(e)Pledgee shall not be obligated to make any sale of Collateral if it shall
determine not to do so, regardless of the fact that notice of sale may have been
given. Pledgee may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned. Upon each public
sale and, to the extent permitted by applicable law, upon each private sale,
Pledgee may purchase all or any of the Collateral being sold, free from any
equity, right of redemption or other claim or demand, and may make payment
therefor by endorsement and application (without recourse) of the Obligations
and this Pledge Agreement in lieu of cash as a credit on account of the purchase
price for such Collateral. Pledgee may sell or otherwise dispose of the
Collateral without giving any warranties, specifically disclaiming any
warranties of title or the like, and Pledgor agrees that such disclaimer is
commercially reasonable. If Pledgee sells any of the Collateral on credit,
Pledgee shall not be liable for the failure of the purchaser to purchase or pay
for the same and, in the event of any such failure, Pledgee may resell such
Collateral.
(f)Except as may be expressly provided elsewhere in this Pledge Agreement, all
proceeds received by Pledgee in respect of any sale, any collection from or
other realization upon all or any part of the Collateral shall be applied in
full or in part by Pledgee against, the Obligations in the following order of
priority: first, to the payment of all reasonable costs and expenses of such
sale, collection or other realization, including reasonable attorneys' fees and
all other reasonable expenses, liabilities and advances made or incurred by
Pledgee in connection therewith, and all amounts for which Pledgee is entitled
to indemnification hereunder and all advances made by Pledgee hereunder for the
account of Pledgors, and to the payment of all reasonable costs and expenses
paid or incurred by Pledgee in connection with the exercise of any right or
remedy hereunder; second, to the extent of any excess of such proceeds, to the
payment of all other Obligations; and third, to the extent of any excess of such
proceeds, to the payment to or upon the order of Pledgors or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

7

--------------------------------------------------------------------------------




11.Miscellaneous.
(a)No Waiver. No delay or omission by Pledgee in exercising any right or remedy
hereunder shall operate as a waiver thereof or of any other right or remedy, and
no single or partial exercise thereof shall preclude any further exercise
thereof or the exercise of any other right or remedy.
(b)Preservation of Rights. Pledgee shall have no obligation or responsibility to
take any steps to enforce or preserve rights against any parties. Any such
obligation and responsibility shall be those of Pledgors exclusively.
(c)Successors. The provisions of this Pledge Agreement shall inure to the
benefit of and be binding upon Pledgee and Pledgors and their respective
successors and assigns, provided that neither Pledgor's obligations hereunder
may not be assigned without the prior written consent of Pledgee.
(d)Entire Agreement. This is the entire agreement between the parties with
respect to the subject matter hereof. There are no promises, conditions,
covenants or terms, which are not contained herein. This Pledge Agreement shall
be binding upon and inure to the benefit of the parties and their respective
successors, heirs and permitted assigns.
(e)Validity. If any one or more of the provisions (or any part thereof) of this
Pledge Agreement shall be held to be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
(or any part thereof) shall not in any way be affected or impaired thereby.
(f)Time of Essence; Cooperation. Time is of the essence in the performance of
the obligations of the parties in connection with this Pledge Agreement. All
parties shall cooperate fully in carrying out the terms of this Pledge Agreement
and shall prepare and execute all documents reasonably necessary to carry out
the terms of this Pledge Agreement.
(g)Further Actions. Each of the parties hereto shall hereafter execute and
deliver such further instruments and do such further acts and things as may be
required or useful to carry out the intent and purpose of this Pledge Agreement
and as are not inconsistent with the terms hereof.
(h)Amendments. No modification, rescission, waiver, release or amendment of any
provisions of this Pledge Agreement shall be effective unless set forth in a
written agreement signed by Pledgors and Pledgee.
(i)GOVERNING LAW; CONSENT TO JURISDICTION. THIS PLEDGE AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAW OF THE STATE OF DELAWARE (INCLUDING 6
DEL. C. § 2708 OR ANY SUCCESSOR TO SUCH STATUTE) WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAWS OR CONFLICT OF LAWS PRINCIPLES, PROVISIONS OR RULES (WHETHER OF
THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD PROVIDE FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION OTHER THAN THE STATE OF
DELAWARE, EXCEPT TO THE EXTENT THAT THE UNIFORM COMMERCIAL CODE PROVIDES THAT
THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST

8

--------------------------------------------------------------------------------




GRANTED HEREUNDER, OR THE REMEDIES PROVIDED HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF DELAWARE. EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS, FOR ITSELF AND
ITS LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS, TO THE EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF DELAWARE AND OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE FOR ALL PURPOSES IN CONNECTION WITH ANY ACTION OR
PROCEEDING WHICH ARISES FROM OR RELATES TO THIS PLEDGE AGREEMENT, AND HEREBY
WAIVES ANY RIGHTS IT MAY HAVE TO PERSONAL SERVICE OF SUMMONS, COMPLAINT, OR
OTHER PROCESS IN CONNECTION THEREWITH, AND AGREES THAT SERVICE MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AND SENT IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 11(l) HEREOF.
(j)JUDICIAL PROCEEDINGS. EACH PARTY TO THIS PLEDGE AGREEMENT AGREES THAT ANY
SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT OR INSTITUTED
BY ANY PARTY HERETO OR ANY SUCCESSOR OR ASSIGN OF ANY PARTY, ON OR WITH RESPECT
TO THIS PLEDGE AGREEMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO,
SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
SUIT, ACTION OR PROCEEDING.
(k)Pledgee's Duty. Pledgee shall not be liable for any acts, omissions, errors
of judgment or mistakes of fact or law including, without limitation, those
acts, omissions, errors or mistakes with respect to the Collateral, except for
those arising out of or in connection with Pledgee's (a) gross negligence or
willful misconduct or (b) failure to use reasonable care with respect to the
safe custody of any Collateral which is in the physical possession of Pledgee.
Without limiting the generality of the foregoing, Pledgee shall be under no
obligation to take any steps necessary to preserve rights in the Collateral
against any other parties but may do so at its option, and all reasonable
expenses incurred in connection therewith shall be for the sole account of
Pledgors, and shall be added to the Obligations secured hereby. Each Pledgor
waives, to the maximum extent permitted by applicable law: (a) any claim that,
as to any part of the Collateral, a public sale, should Pledgee elect so to
proceed, is, in and of itself, not a commercially reasonable method of sale for
the Pledged Collateral; (b) the right to assert in any action or proceeding
between it and Pledgee any offsets or counterclaims that it may have; (c) except
as otherwise provided in this Agreement, NOTICE OR JUDICIAL HEARING IN
CONNECTION WITH PLEDGEE'S TAKING POSSESSION OR DISPOSITION OF ANY OF THE
COLLATERAL INCLUDING ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES AND ANY SUCH RIGHT THAT PLEDGORS WOULD OTHERWISE HAVE UNDER
THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF ANY STATE, OR UNDER
THE LAWS OF ANY OTHER NATION, AND ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE
AND TERMS OF SALE OR OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF
PLEDGEE'S RIGHTS HEREUNDER; (d) all rights of redemption, appraisement,
valuation, stay and extension or moratorium; and (e)     all other rights the
exercise of which would, directly or indirectly, prevent, delay or inhibit the
enforcement of any of the rights

9

--------------------------------------------------------------------------------




or remedies of Pledgee under this Pledge Agreement or the absolute sale of the
Collateral, now or hereafter in force under any applicable law, and each
Pledgor, for itself and all who may claim under it, insofar as it or they now or
hereafter lawfully may, hereby waives the benefit of all such laws and rights.
(l)Notices. Any notice required or desired to be served, given or delivered
under this Agreement shall be in writing, and shall be deemed to have been
validly served, given or delivered (a) four (4) business days after deposit in
the United States mail, with proper postage prepaid, (b) when properly
transmitted if sent by facsimile with receipt confirmed, (c) one (1) business
day after being deposited with a reputable overnight courier with all charges
prepaid, or (d) when delivered, if hand-delivered, all of which shall be
properly addressed to the party to be notified and sent to the address or number
set forth on the signature page of this Agreement. If either Pledgor refuses any
such delivery, a notice so refused shall nonetheless be deemed delivered.
(m)Effect of Waivers; Amendment; Entire Agreement. Each waiver of any rights by
Pledgors contained herein is given by Pledgors knowingly and intentionally and
unless otherwise expressly provided otherwise herein, each such waiver is given
for all times and forever. No delay or failure on the part of Pledgee to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or remedy hereunder shall operate as a waiver thereof. No
single or partial exercise by Pledgee, any other agent or any of Pledgee of any
right, power, remedy or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power, remedy or privilege.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law.
(n)Counterparts. This Pledge Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all such counterparts together shall constitute but one and the same instrument;
signature and acknowledgment pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature and
acknowledgement pages are physically attached to the same document. This Pledge
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto and delivery to each of the parties hereto of a fully
executed original counterpart of this Pledge Agreement.
[Remainder of page intentionally left blank.]        

10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly signed and delivered as of the day and year first above written.


PLEDGORS:


INLAND AMERICAN (NET LEASE) SUB, LLC, a Delaware limited liability company


By:    Inland American Real Estate Trust, Inc.




By:    ____________________________________
Name:    ____________________________________
Title:    ____________________________________


Address for Notices:
 
Inland American (Net Lease) Sub, LLC
c/o Inland America Real Estate Trust, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attn: Lori Foust and Scott Wilton


[ADD SIGNATURE BLOCK FOR INLAND GP]    




PLEDGEE:


LEXINGTON REALTY TRUST, a Maryland real estate investment trust


By:
____________________________________

Name:
____________________________________

Title:
____________________________________



Address for Notices:


Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attn: Chief Executive Officer



11

--------------------------------------------------------------------------------




EXHIBIT D
[FORM OF PARTNERSHIP AMENDMENT]


AMENDMENT NO. 1
TO
SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
NET LEASE STRATEGIC ASSETS FUND L.P.


THIS AMENDMENT NO. 1 (this “Amendment”) to the Second Amended and Restated
Limited Partnership Agreement of Net Lease Strategic Assets Fund L.P., a
Delaware limited partnership (the “Partnership”), dated as of February 20, 2008
(the “Partnership Agreement”) is made and entered into as of October 1, 2012 by
______________, a ____________ (“Inland GP”), as the sole General Partner of the
Partnership, and Inland American (Net Lease) Sub, LLC, a Delaware limited
liability company (“Inland”), as the sole Limited Partner of the Partnership.
Capitalized terms used herein and not otherwise herein defined are used as
defined in the Partnership Agreement.
WHEREAS, prior to the date hereof, Inland and Lexington Realty Trust (as
successor to The Lexington Master Limited Partnership) (“LMLP”) were the sole
Limited Partners of the Partnership and LMLP GP LLC was the sole General Partner
of the Partnership;
WHEREAS, on the date hereof, Inland purchased the entirety of LMLP's Percentage
Interest in the Partnership pursuant to that certain Assignment Agreement dated
as of the date hereof among Inland, Inland GP, LMLP, LMLP GP LLC and the
Partnership (the “Assignment Agreement”) and, upon such purchase, Inland became
the sole Limited Partner of the Partnership;
WHEREAS, on the date hereof, pursuant to the Assignment Agreement, LMLP GP LLC
resigned as the General Partner of the Partnership and Inland GP, which is an
Affiliate of Inland, was admitted as the sole General Partner of the
Partnership;
WHEREAS, as consideration for the purchase of LMLP's Percentage Interest, Inland
delivered to LMLP a promissory note dated as of the date hereof (the “Inland
Promissory Note”);
WHEREAS, to secure Inland's obligations under the Inland Promissory Note, Inland
and Inland GP have agreed to pledge to LMLP all of their interests in the
Partnership pursuant to that certain Pledge Agreement dated as of the date
hereof among Inland, Inland GP, LMLP and the Partnership to be entered into
contemporaneously herewith (the “Inland Pledge Agreement”);
WHEREAS, in connection with the Pledge Agreement, LMLP has required that all
interests in the Partnership shall be evidenced by a certificate and shall
constitute a “security” within the meaning of Article 8 of the Uniform
Commercial Code promulgated by the National Conference of Commissioners on
Uniform State Laws, as in effect in Delaware and any other applicable
jurisdiction (the “UCC”); and

1

--------------------------------------------------------------------------------




WHEREAS, Inland and Inland GP desire to amend the Partnership Agreement pursuant
to Section 12.12 of the Partnership Agreement in accordance with the further
terms of this Amendment to provide for the interests in the Partnership to be
represented by a certificate and to cause the Partnership to opt-in to Article 8
of the UCC.
NOW, THEREFORE, intending to be legally bound, the undersigned do hereby agree
as follows:
1.Article XII of the Partnership Agreement is hereby amended by adding the
following as new Section 12.20 of the Partnership Agreement:
“Section 12.20    Certificated Interests.
(a)    Certificates.    All interests in the Partnership shall be evidenced by a
certificate substantially in the form of Exhibit G to this Agreement (each, a
“Certificate”). Each Certificate shall be executed on behalf of the Partnership
by the General Partner. The Partnership shall keep or cause to be kept a
register in which, subject to such regulations as the General Partner may adopt,
the Partnership shall provide for the registration of interests in the
Partnership and the registration of transfers of such interests. The General
Partner shall maintain such register and provide for such registration. Upon
surrender for registration of transfer of any Certificate, and subject to the
further provisions of this Section 12.20 and any limitations on transfer
contained elsewhere in this Agreement, the Partnership shall cause the
execution, in the name of the registered holder or the designated transferee, of
one or more new Certificates, evidencing the interests in the Partnership as did
the Certificate surrendered. Every Certificate surrendered for registration of
transfer shall be duly endorsed, or be accompanied by a written instrument of
transfer in form satisfactory to the General Partner duly executed, by the
registered holder thereof or such holder's authorized attorney. The Partnership
shall issue a new Certificate in place of any Certificate previously issued if
the record holder of the Certificate (i) makes proof by affidavit, in form and
substance satisfactory to the General Partner, that a previously issued
Certificate has been lost, destroyed or stolen, (ii) requests the issuance of a
new Certificate before the General Partner has received notice that the
Certificate has been acquired by a purchaser for value in good faith and without
notice of an adverse claim, (iii) if requested by the General Partner, delivers
to the Partnership a bond, in form and substance satisfactory to the General
Partner, with such surety or sureties and with fixed or open liability as the
General Partner may direct, to indemnify the Partnership, as registrar, against
any claim that may be made on account of the alleged loss, destruction or theft
of the Certificate, and (iv) satisfies any other reasonable requirements imposed
by the General Partner. The interests in the Partnership evidenced by a
Certificate shall constitute a security for all purposes of Article 8 of the
Uniform Commercial Code promulgated by the National Conference of Commissioners
on Uniform State Laws, as in effect in Delaware or any other applicable
jurisdiction. Delaware law shall constitute the local law of the Partnership's
jurisdiction in its capacity as the issuer of the Interests.
(b)    Pledge. On the date hereof, Certificates shall be executed on behalf of
the Partnership by the General Partner and issued to (i) Inland, evidencing
Inland's interest in the Partnership, which constitutes the entire limited
partner interest in the Partnership as of October 1, 2012, and (ii) Inland GP,
evidencing Inland GP's interest in the Partnership, which constitutes the

2

--------------------------------------------------------------------------------




entire general partner interest in the Partnership as of October 1, 2012.
Notwithstanding any other provision of this Agreement to the contrary, (A) the
execution and delivery of the Agreement Regarding Disposition of Property and
Other Matters dated as of April 27, 2012 (the “Disposition Agreement”) among
Lexington Realty Trust (“LXP”), LMLP GP LLC, Inland and the Partnership, the
Assignment Agreement dated as of October 1, 2012 (the “Assignment Agreement”)
among LXP, LMLP GP LLC, Inland, Inland GP and the Partnership and the Pledge
Agreement dated as of October 1, 2012 (the “Pledge Agreement”) to be entered
into among Inland, Inland GP, LXP and the Partnership, and any and all documents
contemplated by the Disposition Agreement, the Assignment Agreement and the
Pledge Agreement on behalf of the Partnership by the General Partner, and the
performance by the Partnership of its obligations thereunder, are hereby
authorized, adopted, approved, ratified and confirmed in all respects, (B) it is
hereby acknowledged and agreed that, pursuant to the Pledge Agreement, Inland
and Inland GP shall pledge all of their interests in the Partnership to LXP and,
in connection therewith, shall deliver to LXP the Certificates evidencing their
interests in the Partnership, accompanied by duly executed partnership interest
powers endorsed in blank, in proper form for transfer, to be held by or on
behalf of LXP pursuant to this Pledge Agreement, and (C) upon the foreclosure of
a security interest in interests in the Partnership and any subsequent transfers
pursuant to the Pledge Agreement, (x) any transferee of interests in the
Partnership shall be automatically admitted as a Limited Partner or a General
Partner, as applicable, of the Partnership, without the requirement for the
consent of any Partner or any other Person with respect to such transfer or
admission, and such admission shall be deemed to occur immediately prior to the
withdrawal of the transferring Partner, (y) no Partner shall oppose the
admission of such transferee as a Limited Partner or a General Partner, as
applicable, of the Partnership and (z) the business of the Partnership shall be
continued without dissolution. Neither Inland, Inland GP nor the Partnership
shall take, or permit to be taken, any act in violation of the Disposition
Agreement, the Assignment Agreement or the Pledge Agreement.”
2.Schedule I attached hereto is hereby added as Exhibit G to the Partnership
Agreement.
3.Governing Law. This Amendment shall be governed by and construed in accordance
with the domestic laws of the State of Delaware without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
4.Binding Effect. This Amendment shall be binding upon, and shall inure to the
benefit of, the party hereto and all other parties to the Partnership Agreement
and their respective successors and assigns.
5.Confirmation of Partnership Agreement. Except as amended pursuant to this
Amendment, the Partnership Agreement is hereby ratified and confirmed in all
respects and shall continue in full force and effect.
[Signature page follows]

3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have duly executed this Amendment No. 1 to
the Second Amended and Restated Partnership Agreement of Net Lease Strategic
Assets Fund L.P. as of the day and year first above written.


INLAND AMERICAN (NET LEASE) SUB, LLC, a Delaware limited liability company


By:    Inland American Real Estate Trust, Inc.




By:    ____________________________________
Name:    ____________________________________
Title:    ____________________________________


[ADD SIGNATURE BLOCK FOR INLAND GP]            











4

--------------------------------------------------------------------------------




SCHEDULE I


EXHIBIT G


CERTIFICATE FOR INTEREST
IN
net lease strategic assets FUND l.p.
(A Delaware Limited Partnership)




No. ______________________


NET LEASE STRATEGIC ASSETS FUND L.P., a Delaware limited partnership (the
“Partnership”), hereby certifies that ____________________________________ (the
“Holder”) is the registered owner of a [general][limited] partner interest in
the Partnership (the “Interest”) having the rights, power and privileges set
forth in the Second Amended and Restated Limited Partnership Agreement of the
Partnership dated as of February 20, 2008, as amended by Amendment No. 1 thereto
dated as of October 1, 2012 (as so amended and as further amended or restated
from time to time, the “Partnership Agreement”), including, without limitation,
Schedule 1 thereto. The terms of the Partnership Agreement are incorporated
herein by reference.
The Holder, by accepting this Certificate, is deemed to have agreed to be
admitted as a [General][Limited] Partner of the Partnership, if admitted as such
in accordance with the terms of the Partnership Agreement, and to comply with
and be bound by, and to have executed, the Partnership Agreement.
The Interest in the Partnership evidenced by this Certificate shall constitute a
security for all purposes of Article 8 of the Uniform Commercial Code
promulgated by the National Conference of Commissioners on Uniform State Laws,
as in effect in Delaware or any other applicable jurisdiction. Delaware law
shall constitute the local law of the Partnership's jurisdiction in its capacity
as the issuer of Interests.
This Certificate and the Interest evidenced hereby are transferable in
accordance with the terms of the Partnership Agreement (subject to the
limitations on transfer therein contained). No Interest may be transferred
unless and until this Certificate, or a written instrument of transfer
satisfactory to the Partnership, is duly endorsed or executed for transfer by
the Holder or the Holder's duly authorized attorney, and this Certificate
(together with any separate written instrument of transfer) is delivered to the
Partnership for registration of transfer.
NET LEASE STRATEGIC ASSETS FUND L.P.


By: [INSERT GP SIGNATURE BLOCK]


Dated: ________________            By: __________________________________
                         Name:
Title:

1

--------------------------------------------------------------------------------






[FORM OF REVERSE SIDE OF CERTIFICATE]


ASSIGNMENT OF INTEREST


FOR VALUE RECEIVED, the undersigned (the “Assignor”) hereby assigns, conveys,
sells and transfers unto:
____________________
Please print or typewrite Name and Address of Assignee
____________________
Please insert Social Security or other Taxpayer Identification Number of
Assignee
____________________%
Portion of the Interest evidenced by this Certificate being hereby assigned.


Assignor irrevocably constitutes and appoints the Partnership as its
attorney-in-fact with full power of substitution to transfer the Interest, or
any lesser designated portion of the Interest as referenced herein, on the books
of the Partnership.



Date:
_________________            _______________________________________________
Signature    









2